DETAILED ACTION
This Office Action is a response to Applicant’s Arguments and Amendment submitted on June 17, 2021. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The objection to the specification in the previous Office Action for informalities is hereby withdrawn in view of the Applicant’s Amendment.
Claim Objections
The objection to the Claims in the previous Office Action for informalities is hereby withdrawn in view of the Applicant’s Amendment.
Claim Rejections - 35 USC § 112
The rejection to the Claims in the previous Office Action for indefiniteness is hereby withdrawn in view of the Applicant’s Amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh et al. (U.S. Publication 2016/0051321; previously of record) hereinafter Salahieh in view of Stern et al. (U. S. Publication 2019/0104933; with a priority date of 06/06/2016) hereinafter Stern.
Regarding Claim 1, Salahieh discloses (see Paragraphs 89, 91, 96, 97, Figures 1A, 2B, and 8) a valve preparation device (10 and 50; Paragraph 89 states that the device can be used to deliver ablative energy to cardiac tissue; therefore, this device is fully capable of preparing a valve) comprising: an outer catheter (55); an inner catheter (54) coaxially slidable within the outer catheter (see Paragraph 91); a balloon secured to the inner catheter (via 20; see Paragraph 91); and an electrode (14; see Paragraph 96) 
However, Salahied does not disclose the electrode including a first portion and a second portion, the second portion having first and second ends, each end positioned on the inner catheter, wherein the first portion interconnects with the second portion at a split junction located between the first and second ends; wherein, when the balloon is inflated, the first portion is configured to transition away from both of the balloon and the second portion at the split junction.
Stern teaches an ablation device for tissue wherein the electrode (all of Figure 17E) including a first portion (250) and a second portion (42), the second portion having first (left as shown in Figures 17D-E) and second ends (right as shown in Figures 17D-E), each end positioned on the inner catheter (via 56/balloon connection), wherein the first portion interconnects with the second portion at a split junction (connection of 250 and 42) located between the first and second ends; wherein, when the balloon is inflated, the first portion is configured to transition away from both of the balloon and the second portion at the split junction (bending of the balloon from inflation as shown from Figure 17D to 17E will extend 250 from 42; see Paragraph 358) in the same field of endeavor for the purpose of ensuring good tissue electrode-contact and/or avoid ablation of superficial layers (see Paragraph 366). 
	It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify Salahieh’s ablation device with a electrode having a portion that extends away as taught by Stern in order to improve electrode tissue contact and avoid ablation of superficial layers. 
Regarding Claim 2, Salahieh further discloses (see Paragraph 96 and Figure 1A) comprising a plurality of electrodes (14) extending along the length of the balloon (10; there are multiple electrodes and multiple branches; see Paragraph 96). Stern also teaches a plurality of electrodes (see Figures 17D-17E). 
Regarding Claim 3, Salahieh further discloses (see Paragraph 96) the electrode (14) is segmented (there are multiple electrodes per branch [16], and there are multiple branches [segments]; see Paragraph 96).
Regarding Claim 6, Salahieh further discloses (see Paragraph 91) the valve preparation device (10 and 50) further includes a positioning device (guidewire lumen 53) configured to align a puncturing element in front of a coronary ostium (the guidewire is capable of guiding a puncturing element in front of the device via lumen 53).
Regarding Claim 9, Salahieh discloses (see Paragraph 97 and Figure 9B) the electrode (14) includes an insulator (17) spanning a portion of a circumference of the electrode (specifically the conductive layers 15 are deposited). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Salahieh (U.S. Publication 2016/0051321; previously of record) and Stern (U. S. Publication 2019/0104933; with a priority date of 06/06/2016) as applied to claim 6 above, and further in view of Satake (U. S. Publication 20130165914; previously of record).
Regarding Claim 7, Salahieh and Stern disclose the invention of Claim 6 as stated above. 
However, Salahieh and Stern do not disclose the positioning device includes a positioning catheter and a positioning balloon; wherein the valve preparation device can be delivered through the positioning catheter.

It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify Salahieh/Stern’s ablation device with a positioning balloon as taught by Satake in order to ablate a specific section of tissue as opposed to an entire circumferential portion. 
Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Belk et al. (U. S. Publication 2015/0005762; previously of record) hereinafter Belk in view of Stern (U. S. Publication 2019/0104933; with a priority date of 06/06/2016).
Regarding Claim 1, Belk discloses (see Paragraphs 40, 70, 80, and Figures 4, 8, and 9) a valve preparation device (10, see Paragraphs 40 and 80; Paragraph 07 states that the device can be used within vessel, Paragraph 29 further specifies the principles and general function of ablating tissues in an artery are well known; therefore, this device is capable of preparing a valve) comprising: an outer catheter (12); an inner catheter (32) coaxially slidable (see Paragraph 70, Figures 8, and 9) within the outer catheter; a balloon (30) secured to the inner catheter; and an electrode (34A-B, 36A-B, and/or 38A-D) extending along a length of the balloon (see Figure 4).

Stern teaches an ablation device for tissue wherein the electrode (all of Figure 17E) including a first portion (250) and a second portion (42), the second portion having first (left as shown in Figures 17D-E) and second ends (right as shown in Figures 17D-E), each end positioned on the inner catheter (via 56/balloon connection), wherein the first portion interconnects with the second portion at a split junction (connection of 250 and 42) located between the first and second ends; wherein, when the balloon is inflated, the first portion is configured to transition away from both of the balloon and the second portion at the split junction (bending of the balloon from inflation as shown from Figure 17D to 17E will extend 250 from 42; see Paragraph 358) in the same field of endeavor for the purpose of ensuring good tissue electrode-contact and/or avoid ablation of superficial layers (see Paragraph 366). 
	It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify Belk’s ablation device with an electrode having a portion that extends away as taught by Stern in order to improve electrode tissue contact and avoid ablation of superficial layers. 
Regarding Claim 4, Belk further discloses (see Paragraph 41 and Figure 4) a first attachment ring (any of the plurality of 35 ““a continuous electrode comprising 
Regarding Claim 5, Belk further discloses (see Figures 8 and 9) wherein one of the first and second attachment rings (any of the plurality of 35: “a continuous electrode comprising multiple linked rings”; see Paragraph 49, for example the one shown by line 34A) are slidable along the inner catheter (32; when the balloon is deflated, the diameter of the ring linked rings is larger than he catheter and can move/slide).
Claims 10, 11, 14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Epp et al. (U. S. Publication 2010/0268226; previously of record) hereinafter Epp in view of Stern (U. S. Publication 2019/0104933; with a priority date of 06/06/2016).
Regarding Claim 10, Epp discloses (see Paragraphs 3, 18, 22, 40, and 42-44) a method of preparing a heart valve (see Paragraphs 4) having a plurality of leaflets (hardened leaflet calcification; see Paragraph 003) and a valve opening (see Paragraph 40), the method comprising: providing a valve preparation device (100; see Paragraph 18) including: an outer catheter (180), an inner catheter (162; see Figure 9 and Paragraph show the drive cable has a central lumen in the center [for a guidewire] making it structural a catheter) coaxially aligned and positioned at least partially within the outer catheter, a balloon (140 and 150; “the frame arms 146 may additionally and/or 
However, Epp does not disclose the electrode including a first portion and a second portion, the second portion having first and second ends, each end positioned on the inner catheter, wherein the first portion interconnects with the second portion at a split junction located between the first and second ends; with the balloon in a deflated configuration such that opposing surfaces of the first and second portions touch each other; and/or both of the balloon and the second portion at the split junction so that the opposing surfaces no longer touch.
Stern teaches an ablation device for tissue wherein the electrode (all of Figure 17E) including a first portion (250) and a second portion (42), the second portion having first (left as shown in Figures 17D-E) and second ends (right as shown in Figures 17D-E), each end positioned on the inner catheter (via 56/balloon connection), wherein the first portion interconnects with the second portion at a split junction (connection of 250 and 42) located between the first and second ends; wherein, when the balloon is inflated, the first portion is configured to transition away from both of the balloon and the second portion at the split junction (bending of the balloon from inflation as shown from Figure 17D to 17E will extend 250 from 42; see Paragraph 358) in the same field of 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify Epp’s device with an electrode having a portion that extends away as taught by Stern in order to improve electrode tissue contact and avoid ablation of superficial layers. 
Regarding Claim 11, Epp further discloses (see Paragraph 32) providing a positioning device (160) and using the positioning device to guide the valve preparation device to the first leaflet (via 184; see Paragraph 32).
Regarding Claim 14, Epp further discloses the invention of Claim 10 as stated above. Epp further discloses that distal half of the balloon is placed on the far side of the valve (see S234 in Paragraph 43) and then expand the balloon (see S236 in Paragraph 43). 
However, Epp and Stern do not expressly disclose the balloon is delivered through a puncture in the first leaflet prior to being inflated.
It would have been obvious to one having ordinary skill in the art to try delivering the balloon through a puncture in the first leaflet prior to being inflated. There are limited options for placing moving a device through a valve (through the opening, through the leaf, outside the valve) and one having ordinary skill in the art would have found it predictable to try a various methods to place the deliver the balloon and expand the balloon because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that 
Regarding Claim 16, Epp further discloses (see Paragraph 43) the balloon (S236; see Paragraph 24 and 43) is at least partially inflated, the electrode (130) slides with respect to the inner catheter (see S236 in Paragraph 43).
Regarding Claim 17, Epp further discloses (see Paragraph 22 and 40) the electrode (130 and 132) includes an insulator (inulated current supply wires that provide the electricity to electrodes) spanning a portion of a circumference of the electrode (Additionally, it may have other non-conductive means added to the circumference to cut; such as blade; see Paragraph 22).
Regarding Claim 18, Epp further discloses (see Paragraph 24 and 43) the balloon (balloon, see Paragraph 24) is inserted within the valve opening (must be in the valve opening to expand 140 and 150; see S236 in Paragraph 43).
Regarding Claim 19, Epp further discloses (see Paragraphs 22, 44, and Figure 1B) wherein the device includes a plurality of electrodes (130 and 132; see Paragraph 22 and Figure 1B) spaced around a circumference of the balloon and the method includes creating a plurality of slits (long narrow cut) in the plurality of leaflets with the plurality of electrodes (S240; see Paragraph 44).
Regarding Claim 20.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Epp (U. S. Publication 2010/0268226; previously of record) and Stern (U. S. Publication 2019/0104933; with a priority date of 06/06/2016) as applied to claim 11 above, and further in view of Satake (U. S. Publication 20130165914; previously of record).
Regarding Claim 12, Epp and Stern disclose the invention of Claim 11 as disclosed above. Epp further discloses positioning the valve preparation device to the leaflet (“hardened leaflet” see Paragraph 3 and “any cardiac valve or other valve in the cardiovascular system, or any suitable tissue accessible by catheter”; see Paragraph 40). Epp further discloses the electrodes can be radiofrequency powered (see Paragraph 22). 
However, Epp and Stern does not disclose the positioning device includes a positioning catheter and a positioning balloon; inflating the positioning balloon and guiding the valve preparation device through the positioning catheter to the first leaflet.
Satake teaches (see Paragraph 08) a balloon catheter with Radio-frequency electrodes for an organ, wherein the positioning device includes a positioning catheter (2; see Paragraph 37) and a positioning balloon (5); wherein the method includes positioning balloon (see Paragraph 19 and 51) and guiding the [ablation] device through the positioning catheter to the first leaflet (4, “allowing the inner balloon 6 deviated toward one side in relation to the outer balloon 5”; see Paragraph 51) for the purpose having the outer balloon being stabilized (held) in the organ, blocking the thermal conduction to non-target tissue allowing only the target tissue to be ablated (see Paragraph 19). 
.	
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over over Epp (U. S. Publication 2010/0268226; previously of record) and Stern (U. S. Publication 2019/0104933; with a priority date of 06/06/2016) as applied to claim 11 above, and further in view of Schaer et al. (U. S. Patent 6,758,830; previously of record) hereinafter Schaer.
Regarding Claim 13, Epp and Stern discloses the invention of Claim 11 substantially as disclosed above. Epp further discloses a control system (160; see Paragraph 29) that uses a guidewire (184) that controls the delivery catheter. Epp further discloses the guidewire can be used for direct entry into the left ventricle (See Paragraph 42). 
However, Epp and Stern does not discloses the positioning device includes first and second guide wires; wherein the first guide wire is inserted within one of a right or left coronary.
Schaer teaches (see Abstract) a system for positioning an ablation catheter, wherein the positioning device (10; see Column 21; Lines 47-57) includes first (30) and second guide wires (120); wherein the first guide wire is inserted within one of a right or left coronary (see Column 26, Lines 27-30) for the purpose of anchoring and providing better placement of the ablation element (see Column 6, Lines 51-55). 
.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Salahieh (U.S. Publication 2016/0051321; previously of record) in view of Satake (U. S. Publication 20130165914; previously of record). 
Regarding Claim 21, Salahieh discloses (see Paragraphs 89, 91, 96, 97, Figures 1A, 2B, and 8) a valve preparation device (10 and 50; Paragraph 89 states that the device can be used to deliver ablative energy to cardiac tissue; therefore, this device is fully capable of preparing a valve) comprising: an outer catheter (55); an inner catheter (54) coaxially slidable within the outer catheter (see Paragraph 91); a balloon secured to the inner catheter (via 20; see Paragraph 91); and an electrode (14; see Paragraph 96) extending along a length of the balloon (shown by branches in 16; see Paragraphs 96, 97, and Figure 8; wherein the valve preparation device (10 and 50) further includes a positioning device (guidewire lumen 53) configured to align a puncturing element in front of a coronary ostium (the guidewire is capable of guiding a puncturing element in front of the device via lumen 53).
However, Salahieh does not disclose the positioning device includes a positioning catheter and a positioning balloon; wherein the valve preparation device can be delivered through the positioning catheter.
Satake teaches a balloon catheter with a positioning balloon (see Paragraph 71); wherein the positioning device (see Figure 1) includes a positioning catheter (1; see Paragraph 35) and a positioning balloon (5; see Figure 1); wherein the valve 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify Salahieh/Stern’s ablation device with a positioning balloon as taught by Satake in order to ablate a specific section of tissue as opposed to a entire circumferential portion. 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Salahieh (U.S. Publication 2016/0051321; previously of record) Satake (U. S. Publication 20130165914; previously of record) as applied to claim 21 above, and further in view of Mazzone et al. (U. S. Publication 20100100087) hereinafter Mazzone).
Regarding Claim 22, Salahieh and Satake disclose the invention of Claim 21 as stated above. 
However, Salahieh and Satake does not disclose the balloon includes a first inflatable segment and a second inflatable segment.
Mazzone teaches a balloon catheter with a segmented balloons, wherein the balloon (107) includes a first inflatable segment (107a) and a second inflatable segment (107b) in the same field of endeavor for the purpose of providing a failsafe/safety balloon (see Paragraph 24).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify Salahieh/Satake’s ablation device with a balloon segments . 
Response to Arguments
Applicant’s arguments, see Page 11, filed June 17, 2021, with respect to the rejection(s) of claim(s) 7 (now new Claims 21-22) under [no statutory basis for rejection was filed] have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art references, Salahieh and Satake, which provide all the structure of the Claim as stated above. Specifically, Salahieh discloses the valve preparation device and Satake teaches the positioning catheter and balloon.
The omission of a rejection for claim 7 was an oversight and not an indication that claim 7 contained allowable subject matter.
Applicant's arguments filed 17 June, 2021 have been fully considered but they are not persuasive. 
Regarding Claim 6, the applicant argues that Salahieh’s guidewire lumen does not configure to align a guide wire. The language of the claim is strictly functional. A lumen for a guidewire will maintain the guidewire along the lumen and therefore aligns the puncturing element. 
Regarding Claims 4-5, the applicant argues that they could not find reference 34A, or 36A (Note arrows are defined by the term “pointer” which is what the line is doing, the term arrow has been removed to avoid applicant confusion). The mentioned references from the non-final rejection are in Figures 4, 8, and 9 (mentioned in full or part in Paragraphs 17-19) Figure 4 has been 


    PNG
    media_image1.png
    453
    631
    media_image1.png
    Greyscale

Regarding Claim 14, In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). There are limited options for placing moving a device through a valve (through the opening, through the leaf, outside the valve) to the other side of the valve. Since there are only 3 options, 2 of which maintain the exterior integrity of the vasculature leading to/from the valve itself, therefore there are limited options for to move the device. Additionally, since the prior art is involved with leaf ablation, it would leave the same two options: through the leaf or through the open of the leaf (same options to maintain the exterior integrity of the vasculature).  One having ordinary skill in the art would have found it predictable to try any of the two methods, since the options are the only available options to place the valve in the desired location. Therefore it would have been obvious for on to try either going through the opening of the valve or going through the leaf of the valve. This combination was obvious to try.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T HICKS whose telephone number is (571)272-2487.  The examiner can normally be reached on Thursday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA T HICKS/Examiner, Art Unit 3771    

/SHAUN L DAVID/Primary Examiner, Art Unit 3771